               Case 3:18-cv-00535-JSC Document 83 Filed 10/05/18 Page 1 of 3



 1   Jennifer A. Reisch (CA Bar No. 223671)
     Equal Rights Advocates
 2   1170 Market Street, Suite 700
     San Francisco, CA 94102
 3
     Ph: (415) 621-0672
 4   Fax: (415) 621-6744
     Email: jreisch@equalrights.org
 5
     Javier M. Guzman*
 6   Robin F. Thurston*
     Karianne Jones*
 7
     Democracy Forward Foundation
 8   1333 H St. NW
     Washington, DC 20005
 9   Ph: (202) 448-9090
     Fax: (202) 701-1775
10   Emails: jguzman@democracyforward.org, rthurston@democracyforward.org,
     kjones@democracyforward.org
11

12   Leecia Welch (CA Bar No. 208741)
     Alice Y. Abrokwa*
13   National Center for Youth Law
     405 14th Street, 15th Floor
14   Oakland, CA 94612, and
15   1313 L Street, NW, Suite 130
     Washington, DC 20005
16   Ph: (510) 835-8098
     Fax: (510) 835-8099
17   Emails: lwelch@youthlaw.org, aabrokwa@youthlaw.org
18   Emily Martin*
19   Neena Chaudhry*
     Sunu Chandy*
20   National Women’s Law Center
     11 Dupont Circle, NW, Suite 800
21   Washington, DC 20036
     Ph: (202) 588-5180
22   Fax: (202) 588-5185
23   Emails: emartin@nwlc.org, nchaudhry@nwlc.org, schandy@nwlc.org

24   *admitted pro hac vice

25   Counsel for Plaintiffs
26

27

28
     Plaintiffs’ Statement of Nonopposition to Request to Withdraw; Case No.: 3:18-cv-00535-JSC,
                                              Page: 1
               Case 3:18-cv-00535-JSC Document 83 Filed 10/05/18 Page 2 of 3



 1                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 2                                  SAN FRANCISCO DIVISION
 3
     SURVJUSTICE, INC., et al.,                   )
 4
                                                  )   Case Number: 3:18-cv-00535-JSC
 5          Plaintiffs,                           )
                                                  )   PLAINTIFFS’ STATEMENT OF
 6   v.                                           )   NONOPPOSITION IN RESPONSE TO
                                                  )   INTERVENTION MOVANTS’ REQUEST
 7   ELISABETH D. DEVOS, in her official          )   TO WITHDRAW MOTION TO
     capacity as Secretary of Education, et al,   )   INTERVENE
 8
                                                  )
 9          Defendants.                           )
                                                  )   DEMAND FOR JURY TRIAL
10                                                )
                                                  )
11                                                )
12
            Plaintiffs, SurvJustice, Inc., Equal Rights Advocates, and Victim Rights Law Center,
13
     hereby inform the Court that they do not oppose the intervention movants’ request to withdraw
14
     the motion to intervene without prejudice (ECF 82).
15

16
     Respectfully submitted,                                           Date: October 5, 2018
17

18   /s/ Robin F. Thurston
     Alice Y. Abrokwa*
19   Leecia Welch (CA Bar No. 208741)
     National Center for Youth Law
20   405 14th Street, 15th Floor
     Oakland, CA 94612, and
21
     1313 L Street, NW, Suite 130
22   Washington, DC 20005
     Ph: (510) 835-8098
23   Fax: (510) 835-8099
     Emails: lwelch@youthlaw.org, aabrokwa@youthlaw.org
24
     Jennifer A. Reisch (CA Bar No. 223671)
25
     Equal Rights Advocates
26   1170 Market Street, Suite 700
     San Francisco, CA 94102
27   Ph: (415) 621-0672
     Fax: (415) 621-6744
28
     Plaintiffs’ Statement of Nonopposition to Request to Withdraw; Case No.: 3:18-cv-00535-JSC,
                                              Page: 2
              Case 3:18-cv-00535-JSC Document 83 Filed 10/05/18 Page 3 of 3



 1   Email: jreisch@equalrights.org

 2   Javier M. Guzman*
     Robin F. Thurston*
 3
     Karianne Jones*
 4   Democracy Forward Foundation
     1333 H St. NW
 5   Washington, DC 20005
     Ph: (202) 448-9090
 6   Fax: (202) 701-1775
     Emails: jguzman@democracyforward.org, rthurston@democracyforward.org,
 7
     kjones@democracyforward.org
 8
     Emily Martin*
 9   Neena Chaudhry*
     Sunu Chandy*
10   National Women’s Law Center
     11 Dupont Circle, NW, Suite 800
11
     Washington, DC 20036
12   Ph: (202) 588-5180
     Fax: (202) 588-5185
13   Emails: emartin@nwlc.org, nchaudhry@nwlc.org, schandy@nwlc.org
14   *admitted pro hac vice
15   Counsel for Plaintiffs

16

17

18

19

20

21

22

23

24

25

26

27

28
     Plaintiffs’ Statement of Nonopposition to Request to Withdraw; Case No.: 3:18-cv-00535-JSC,
                                              Page: 3
